The plaintiff in error was convicted on an indictment returned in the district court and duly transferred to the county court of Kay county, which charged that he did have in his possession intoxicating liquor with intent to violate provisions of the prohibition law. On May 25, 1910, in accordance with the verdict of the jury he was sentenced to serve a term of thirty days in the county jail and to pay a fine of fifty dollars. To reverse this judgment this appeal is taken. The state introduced but one witness, the station agent of the Santa Fe railway at Kaw City, who produced two freight delivery receipts dated January 28th and February 5, 1910, each for one cask of bottled liquor, and identified the signatures thereto as those of the defendant, which receipts, over the objection of the defendant, were admitted in evidence. He further testified that the records were not handled by him personally all the time in the office, and did not know of his own personal knowledge what the shipments contained; that the billing was all he had to go by. This was all the evidence introduced in the case. The defendant requested a peremptory instruction as follows: "The court instructs the jury to find the defendant, George Hinchman, not guilty of the offense charged." The facts and issues in this case, and the assignments of error are the same as in the case of McCarthy v. State, infra,
and present the same questions. For the reasons given in the opinion in that case, the judgment is reversed.